Citation Nr: 0502013	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
a claim of entitlement to service connection for a leg 
condition.  In December 2001, the Board recharacterized the 
issue as stated on the cover page of this decision, and 
remanded the claim for additional development.  


FINDING OF FACT

The veteran does not have a left leg condition as a result of 
his service.  


CONCLUSION OF LAW

A left leg condition was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1998 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed condition had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC) and two supplemental 
statements of the case (SSOC's), informed the appellant of 
the relevant criteria.  In addition, in March and May of 
2001, the RO sent the veteran letters notifying him of the 
VCAA (hereinafter "VCAA notification letters").  These 
letters identified the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in VCAA notification letters, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was further notified, "You can help us 
with your claim by doing the following: tell us about any 
additional information or evidence that you want us to try 
and get for you."  He was notified that it was still his 
responsibility to support his claim with appropriate 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The veteran was requested to 
identify all relevant treatment and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  There is no record of a 
reply that is responsive to the RO's requests.  It appears 
that the all elements required for proper notice under the 
VCAA, to include the "fourth element" as set forth in 
Pelegrini, have been satisfied.  

The Board further notes that the VCAA notification letters 
were sent to the veteran after the RO's March 1998 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was decided prior to the enactment of the VCAA.  In such 
cases, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Pelegrini, 18 Vet. App. at 120.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA notification letters were provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the VCAA 
notification letters were sent, the case was readjudicated 
and in May 2004 a Supplemental Statement of the Case was 
provided to the appellant.  In summary, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, and VA treatment 
records.  Although the veteran has not been afforded a VA 
examination covering the claimed disability, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for an examination and an etiological opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, he is not shown to have received treatment for, 
or a diagnosis of, the claimed condition during service, 
which ended in 1945, and the claims file does not currently 
contain competent evidence showing that he has a left leg 
condition.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



II.  Service Connection

The veteran argues that service connection is warranted for a 
left leg condition.  He argues that he has a left leg 
condition as a result of a series of spinal taps in service 
that resulted in back pain and a subsequent left leg 
disability.  See transcript of veteran's hearing, held in 
March 1999.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

The veteran's service records do not show treatment for, or a 
diagnosis of, a left leg condition.  These records show that 
he underwent a spinal puncture in September 1944, and that he 
was treated for low back pain in February 1945.  The 
veteran's separation examination report, dated in December 
1945, indicates that there were no musculoskeletal defects 
and no defects of the feet.

The post-service medical evidence includes VA and non-VA 
treatment reports, dated between 1962 and 2004.  The Board 
initially notes that a number of reports show that the 
veteran was in a serious motor vehicle accident (MVA) in 
1958, the result of which he sustained severe head trauma, 
and fractures to his right upper extremity.  See e.g., VA 
examination reports, dated in March 1959, February 1962, 
February 1964, and July 1973; May 1964 report from Rafael 
Coca Mir, M.D.  In addition, the veteran has reported that he 
sustained severe facial burns after he was hit by lightning 
at his place of employment in 1971.  See November 2001 VA 
examination report.  In this regard, a December 1987 VA 
outpatient treatment report indicates that the veteran 
attributed his burn injuries to contact with a high voltage 
line while at work.  

With regard to left leg symptoms, a February 1964 VA 
examination report notes that the veteran reported that he 
had been hospitalized during service for a rash, and low back 
pain.  On examination, slight muscular atrophy was noted in 
the left leg.  Dr. Mir's May 1964 report notes that the 
veteran complained of lumbar pain dating back to his service, 
and a severe right knee contusion as a result of his 1958 
MVA.  On examination, there was a scar over the right knee, 
and he walked with a limp of the left leg.  The diagnoses 
included chronic lumbar syndrome.  VA reports, dated in 
February 1992, show that the veteran was receiving physical 
therapy for his right upper and left lower extremities.  He 
was noted to be wearing a knee brace on his left knee.  VA 
reports, dated in April 2002, shows that the veteran received 
extensive treatment for psychiatric symptoms, that he was 
diagnosed with a number of conditions that included dementia, 
and that he was in a wheelchair due to an unsteady gait.  A 
VA examination report, dated in November 2001, shows that the 
veteran reported a history of  skin and bone transplants to 
his face from his hip area.  He complained of left lower 
extremity pain over his left hip area.  The examiner noted 
that he was wheelchair-ridden most of the time, and that he 
used a cane to walk.  On examination, the veteran's knees 
appeared to buckle when he walked, and he required a cane to 
steady his gait.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the service medical records do not 
show treatment for, or a diagnosis of, a left leg condition.  
As for the post-service evidence, the veteran received 
physical therapy for his left leg in 1992, and he appears to 
currently require a cane or a wheelchair.  However, none of 
the post-service medical evidence contains a diagnosis of a 
left leg condition.  In summary, there is no competent 
evidence of record showing that he currently has the claimed 
condition, or that the claimed condition is related to his 
service.  To the extent that the veteran claims that he has a 
left leg disorder as a result of low back pain, which was 
incurred during service, the Board points out that service 
connection is not currently in effect for a low back 
disorder.  In this regard, the VA has denied claims for 
service connection for a back condition on several occasions.  
Most recently the Board denied such a claim in December 2001.  
The Board therefore finds that the preponderance of the 
evidence is against the claim, and that it must be denied.

The Board has considered the appellant's written and oral 
testimony submitted in support of his claim.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.  

As the preponderance of the evidence is against these claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left leg condition is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


